Citation Nr: 0903776	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1994, for posthumous entitlement to compensation during the 
veteran's lifetime for service-connected cancer of the lung 
and esophagus, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has periods of active service from November 1961 
to November 1964 and August 1965 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded 
the appellant posthumous entitlement to compensation during 
the veteran's lifetime, for service connection for cancer of 
the lung and esophagus, secondary to herbicide exposure, 
evaluated as 100 percent disabling, effective February 16, 
1994, the date of the original claim of entitlement to 
service connection for esophageal cancer, considered a claim 
to include cancer of the lung, secondary to herbicide 
exposure.  

In November 2008, the appellant, and her son, testified 
before the undersigned Veterans Law Judge, seated at the RO 
in Oakland, California.  A transcript of the hearing has been 
associated with the claims file. 


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for esophageal cancer, considered a claim to 
include cancer of the lung, secondary to herbicide exposure, 
was filed at the RO on February 16, 1994.  

2.  By a series of rating decisions, the RO awarded the 
appellant posthumous entitlement to compensation during the 
veteran's lifetime for service-connected cancer of the lung 
and esophagus, secondary to herbicide exposure, effective 
February 16, 1994, the date of the veteran's claim of 
entitlement to service connection for esophageal cancer, 
considered a claim to include cancer of the lung, secondary 
to herbicide exposure.

3.  There was no informal or formal claim, or written intent 
to file a claim of entitlement to service connection for 
cancer of the lung and esophagus, secondary to herbicide 
exposure, dated prior to the February 16, 1994 claim.  
Entitlement to the claimed benefit arose October 31, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 16, 
1994, for the grant of posthumous entitlement to compensation 
during the veteran's lifetime for service-connected cancer of 
the lung and esophagus, secondary to herbicide exposure, have 
not been met.  38 U.S.C.A. §§ 1116, 5107(b), 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 
3.400(b)(2)(ii), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The appellant's claim of entitlement to an effective date 
earlier than February 16, 1994, for posthumous entitlement to 
compensation during the veteran's lifetime for service-
connected cancer of the lung and esophagus, secondary to 
herbicide exposure, arises from her disagreement with the 
effective date assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Earlier Effective Date for Service Connection

A September 2004 rating decision awarded the appellant 
posthumous entitlement to compensation during the veteran's 
lifetime for service-connected cancer of the lung and 
esophagus, secondary to herbicide exposure, effective 
February 16, 1994, the date of the veteran's claim of 
entitlement to service connection for esophageal cancer, 
considered a claim to include cancer of the lung, secondary 
to herbicide exposure.  

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2)(ii) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The appellant contends that she is entitled to an earlier 
effective date for posthumous entitlement to compensation 
during the veteran's lifetime for service-connected cancer of 
the lung and esophagus, secondary to herbicide exposure.  
Specifically, at the time of the November 2008 hearing before 
the Board, the appellant asserted that the effective date of 
such award should correlate with her November 30, 1993 
submission of medical records to the RO.  

The November 30, 1993 submission of medical records to the RO 
did not assert, formally, or informally, a claim of 
entitlement to service connection for esophageal cancer, 
secondary to herbicide exposure.  The Board notes that the 
medical records submitted was accompanied by a cover sheet 
generated by the appellant's representative.  Such cover 
sheet indicated that medical reports from the VA Medical 
Center in Fresno, California were submitted as supporting 
evidence for a claim for benefits based upon the service of 
the veteran.  The medical evidence submitted contained 
records of several instances of treatment or diagnoses to 
include adenocarcinoma of the esophagus and residuals 
thereof, esophageal stricture, dysphasia, hiatal hernia, 
osteoarthritis, smoking addiction, and prostate nodule.  

Since there had not been a prior allowance or disallowance of 
compensation for any of the conditions noted in the November 
30, 1993 submission of medical records, the VA records could 
not be accepted as an informal claim under 38 C.F.R. § 3.157.  
38 C.F.R. § 3.157 (2008); see also Servello v. Derwinski, 3 
Vet. App. 196, 198- 99 (1992) (38 C.F.R. § 3.157(b) provides 
that the date of an outpatient or hospital examination or 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted); Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim).  
Additionally, the cover sheet failed to specify any benefit 
sought, specifically, a claim of entitlement to service 
connection for esophageal cancer, secondary to herbicide 
exposure.  As discussed above, even an informal claim must 
identify the benefit sought.  

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
application is received.  Application is not defined in the 
statute.  However, in the regulations, claim and application 
are considered equivalent and are defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992); 38 C.F.R. § 3.1(p).  The veteran filed 
a claim of entitlement to service connection for esophageal 
cancer, considered a claim to include cancer of the lung, 
secondary to herbicide exposure, on February 16, 1994.  As to 
whether a claim was received earlier, the Board finds no 
evidence of there being such a claim.  

The veteran's original February 1994 claim of entitlement to 
service connection was for esophageal cancer, secondary to 
exposure to herbicides.  Medical evidence of record at the 
time of the May 1994 rating decision did not indicate that 
the veteran's primary diagnosis was cancer of the lung.  As 
esophageal cancer is not a disability included in the list of 
diseases which are rebuttably presumed subsequent to exposure 
to herbicidal agents, the veteran's claim was denied.  38 
U.S.C.A.         § 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2008).  The medical evidence of 
record dated on October 31, 1995, indicating that the 
veteran's death was caused by widely metastatic lung cancer 
instead of esophageal cancer is significant because cancer of 
the lung is a disability included in the list of diseases 
which are rebuttably presumed subsequent to exposure to 
herbicidal agents.  38 U.S.C.A. § 1116; 38 C.F.R.; §§ 
3.307(a)(6), 3.309(e).  

The RO, in a September 2004 rating decision, awarded the 
appellant posthumous entitlement to compensation during the 
veteran's lifetime, for service-connected cancer of the lung 
and esophagus, secondary to herbicide exposure, evaluated as 
100 percent disabling, effective February 16, 1994, the date 
of the original claim of entitlement to service connection 
for esophageal cancer, considered a claim to include cancer 
of the lung, secondary to herbicide exposure.  Thus, October 
31, 1995, the date upon which medical evidence of record 
indicated that the veteran's death was caused by widely 
metastatic lung cancer instead of esophageal cancer, is the 
date upon which entitlement to service connection for cancer 
of the lung and esophagus, secondary to herbicide exposure, 
arose. 

The date entitlement to service connection for cancer of the 
lung and esophagus, secondary to herbicide exposure, arose is 
October 31, 1995, the date upon which medical evidence of 
record indicated that the veteran's death was caused by 
widely metastatic lung cancer instead of esophageal cancer.  
The date of receipt of the veteran's claim of entitlement to 
service connection for esophageal cancer, considered a claim 
to include cancer of the lung, secondary to herbicide 
exposure, is February 16, 1994.  The later of the two dates, 
October 31, 1995 and February 16, 1994, is October 31, 1995.  
Thus, the earliest possible effective date for posthumous 
entitlement to compensation during the veteran's lifetime for 
service-connected cancer of the lung and esophagus, secondary 
to herbicide exposure, is October 31, 1995.  38 C.F.R. § 
3.400(ii).  The Board notes, however, that the September 2004 
RO rating decision assigned an effective date of February 16, 
1994 for posthumous entitlement to compensation during the 
veteran's lifetime for service-connected cancer of the lung 
and esophagus, secondary to herbicide exposure, and such 
effective date will not be disturbed.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation. While the appellant asserts 
that she is entitled to a November 30, 1993 effective date 
for posthumous entitlement to compensation during the 
veteran's lifetime for service-connected cancer of the lung 
and esophagus, secondary to herbicide exposure, the Board may 
not grant such, as that would predate the veteran's claim of 
entitlement to service connection for esophageal cancer, 
considered a claim to include cancer of the lung, secondary 
to herbicide exposure, received by the RO on February 16, 
1994.  Accordingly, the claim is denied.


ORDER

An effective date earlier than February 16, 1994, for 
posthumous entitlement to compensation during the veteran's 
lifetime for service-connected cancer of the lung and 
esophagus, secondary to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


